



COURT OF APPEAL FOR ONTARIO

CITATION: Curoc Construction Ltd. v. Ottawa (City), 2015 ONCA
    693

DATE: 20151015

DOCKET: C60006

Gillese, Epstein and Roberts JJ.A.

BETWEEN

Curoc Construction Ltd.

Plaintiff (Appellant)

and

City of Ottawa

Defendant (Respondent)

Nigel McCready, for the appellant

Jeremy Wright, for the respondent

Heard: September 23, 2015

On appeal from the order of Justice Hugh R. McLean of the
    Superior Court of Justice, dated January 14, 2015.

Gillese
    J.A
.:

OVERVIEW

[1]

Curoc Construction Ltd. (Curoc) and the City of Ottawa entered into a
    contract under the terms of which Curoc was to (among other things) remove,
    refinish and replace vinyl floor tiling in the office areas of the City-owned
    property at the Walkley Yard in Ottawa. After Curoc had completed most of the
    work under the contract, it received information that there was asbestos in the
    flooring in the construction area.

[2]

Curoc told the City and both sides agreed that all work at the Walkley
    Yard work site would stop. The work stoppage lasted for approximately one week,
    during which time, among other things, the City retained an asbestos
    containment contractor to investigate and co-ordinate the full clean-up of the
    work site and facility. Following that, the work site re-opened and Curoc
    completed the remainder of the work.

[3]

Curoc started an action against the City in which it sought damages and
    declaratory relief for alleged breaches by the City of the
Occupational
    Health and Safety Act
, R.S.O. 1990, c. O.1 (the 
OHSA
). In its
    claim, Curoc alleged that the City knew that asbestos was present at the Walkley
    Yard work site but, contrary to the requirements of the
OHSA
, the City failed
    to disclose that information to Curoc. As a result of the alleged breaches, Curoc
    failed to take the appropriate precautions when performing its work and Curocs
    president and certain employees (together, the Employees) were exposed to
    asbestos. For ease of reference, I will refer to these allegations of
    unprotected exposure to asbestos as the Incident.

[4]

The City moved for summary judgment. It contended both that Curocs action
    was premature, in that Curoc had not actually sustained any damages, and that
    declaratory relief was inappropriate.

[5]

Curoc brought a cross-motion for summary judgment seeking essentially the
    same relief claimed in the action.

[6]

Before the motions judge, Curoc tendered evidence that it had suffered
    damages in the form of legal and administrative costs as a result of the Incident.

[7]

The motions judge found that Curoc failed to meet its evidentiary burden
    on the matter of damages. He refused to exercise his discretion and make the declarations
    which Curoc sought. His refusal stemmed, in part, from a concern that the
    declarations might have an impact on the rights of the Employees  people who were
    not parties to the proceeding and were not before the court.

[8]

By order dated January 14, 2015 (the Order), the Citys motion for
    summary judgment was granted and Curocs cross-motion was dismissed.

[9]

Curoc appeals.

[10]

For
    the reasons that follow, I would dismiss the appeal.

THE ISSUES

[11]

Curoc
    submits that in making the Order, the motions judge erred by:

1.

dealing with the
    exposure of the Employees to asbestos in only a cursory way;

2.

failing to
    determine whether the City breached the
OHSA
and, if so, whether the
    City is liable civilly pursuant to s. 30(5) of the
OHSA
;

3.

failing to find
    that Curoc had suffered damages, despite evidence that Curocs president spent
    time on administrative tasks related to the Incident and Curoc incurred legal
    costs in dealing with the Incident; and

4.

finding that the
    test for declaratory relief had not been met.

ANALYSIS

The First Three Issues

[12]

In
    my view, the first three issues are best dealt with together. The starting
    point is the motions judges finding that Curoc failed to adduce evidence
    sufficient to satisfy its burden in respect of loss or damages.

[13]

Curocs
    claim is based on alleged breaches of the
OHSA
. There is no nominate
    tort of breach of statute in Canada:
R. v. Saskatchewan Wheat Pool
,

[1983]
    1 S.C.R. 205 (S.C.C.), at pp. 227-28. However, the City concedes that in
    certain circumstances, s. 30(5) of the
OHSA
creates a statutory cause of
    action. For the purposes of this appeal, I will assume that s. 30(5) creates a statutory
    cause of action.

[14]

Section
    30(5) reads as follows:

An owner who fails to comply with this section is liable to
    the constructor
and every contractor and subcontractor
who suffers any
    loss or damages
as the result of the subsequent discovery on the project of
    a designated substance that the owner ought reasonably to have known of but
    that was not on the list prepared under subsection (1). [Emphasis added.]

[15]

On
    a plain reading of s. 30(5), liability under it is dependent on Curoc (the
    constructor) suffering loss or damages as the result of the subsequent
    discovery on the project of asbestos, a designated substance.

[16]

Rule
    20.04(2)(a) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, provides
    that summary judgment shall be granted if the court is satisfied that there is
    no genuine issue requiring a trial.  As I have explained, loss or damages is a constituent
    element of the statutory cause of action under s. 30(5). Thus, once the motions
    judge found that Curoc had failed to discharge its burden on the matter of loss
    or damages, there was no genuine issue requiring a trial and it followed that
    summary judgment had to be granted.

[17]

Therefore,
    the question becomes, did the motions judge err in finding that Curoc had
    failed to meet its burden in respect of damages?

[18]

Curoc
    claims that it suffered loss or damages in the form of administrative and legal
    costs incurred in dealing with the Incident. I will deal with each claim in
    turn.

The Claim for
    Administrative Costs

[19]

The
    claim for administrative costs relates to the work of Roc Cuconato, the
    President of Curoc.
[1]
Mr. Cuconato spent approximately 60 hours attending to various administrative
    duties arising from the Incident. Curoc claimed $85 per hour for those
    services, for a total claim of $5,200.
[2]
Curoc says that whether it actually paid that amount to Mr. Cuconato or not, it
    suffered a loss because the time which Mr. Cuconato spent dealing with the
    Incident could otherwise have been used in profitable work for Curoc.

[20]

The
    motions judge rejected the claim for administrative costs. He found that there
    was no evidence that Curoc paid the amount claimed for administrative costs and
    there was no evidence as to the exact nature of the services provided.  He
    further found the claim was in the nature of an estimate, rather than damages
    suffered.

[21]

I
    see no basis on which to interfere with the motions judges findings in respect
    of the claim for administrative costs. On the contrary, those findings were
    fully open to him.   The list of hours spent and tasks undertaken by Mr.
    Cuconato is vague and general, and lacks dates and particulars. Further, there
    was no evidence that Curoc paid any additional compensation to Mr. Cuconato for
    the administrative time spent dealing with the Incident nor was there evidence
    that the time he devoted to dealing with the Incident caused an actual loss to
    Curoc.

The Claim for Legal
    Costs

[22]

Curocs
    claim for legal costs was based on its retention of legal counsel in order to
    determine how properly to respond to the Incident. Curoc said that prior to
    issuance of the statement of claim in this matter it incurred a liability of
    $5,155.48 for legal fees, taxes and disbursements. It adduced a sample legal
    bill for this sum.

[23]

The
    motions judge found that the sample legal bill might or might not pertain to
    the actions taken by counsel as a result of the Incident. He was not satisfied
    that they had.

[24]

There
    is force to Curocs submission that this finding was not open to the motions
    judge in light of the uncontroverted affidavit evidence of Susan Davidson, a
    law clerk with the law firm that Curoc had retained for advice relating to the
    Incident. Her evidence was that the fees and disbursements shown on the sample
    bill all arose from, and were related to, the Employees exposure to asbestos
    as a result of the Incident.

[25]

That
    said, there is no evidence that the sample bill was ever paid or even rendered
    to Curoc. The sample bill is dated November 24, 2014, the same date that the
    affidavit of Susan Davidson was sworn. The invoice number is listed as
    Sample.  In addition, there is a very real question as to how much of  the
    sample bill relates to  time spent on the present litigation.  It is not clear
    to me that litigation costs can be properly characterized as loss or damages
    flowing from the alleged breach of s. 30(5) of the
OHSA
.  For all of
    these reasons, Curoc did not prove loss or damages based on legal costs.

[26]

In
    reaching my conclusions on the issue of damages, it is important to keep in
    mind that in responding to the Citys motion for summary judgment, Curoc was
    required to put its best foot forward. The motions judge was entitled to
    assume that the record before him contained all the evidence which Curoc would
    present if there were a trial: see
Aronowicz v. EMTWO Properties Inc.
,
    2010 ONCA 96, at paras. 17-19.

[27]

Having
    found that Curoc failed to meet its burden in respect of loss or damages, it
    was not necessary for the motions judge to give more detailed reasons about the
    Employees exposure to asbestos nor was he obliged to determine whether the City
    had breached the
OHSA
.

[28]

Accordingly,
    I would dismiss the first three grounds of appeal.

The Fourth Issue

[29]

Curoc
    sought declarations that: (1) the City, contrary to the provisions of the
OHSA
,
    caused the unprotected exposure of the Employees to asbestos materials at the
    Walkley Yard work site; (2) the City is liable for all damages incurred by
    Curoc and the Employees as a result of that exposure; and (3) the City indemnify
    Curoc for any claims made by the Employees for any loss or damages suffered as
    a consequence of the exposure.

[30]

Curoc
    acknowledges that declaratory relief is discretionary but submits that the motions
    judge erred when he refused to exercise his discretion and grant the declarations.
    Specifically, Curoc contends that the motions judge erred by failing to apply
    the test for declaratory relief and, instead, speculated about the possible effects
    that such relief might have on third parties.

[31]

I
    do not accept this submission.

[32]

In
Solosky v. The Queen
, [1980] 1 S.C.R. 821, the Supreme Court reiterated
    the principles which are to guide the court in the exercise of its discretion
    to grant declaratory relief. At para. 16 of
Solosky
, the Court noted two
    factors that will influence this exercise of discretion: (1) the utility of the
    declaration, if granted, and (2) whether the declaration will settle the
    questions at issue between the parties.

[33]

The
    Court continued, at para. 16, by explaining that the first factor  the utility
    of the declaration  is directed at the reality of the dispute. It stated
    that [i]t is clear that a declaration will not normally be granted  where the
    dispute has yet to arise and may not arise.

[34]

Curoc
    maintains that the first factor is satisfied because the declarations it seeks would
    decide the question of liability as between it and the City.  In so doing,
    Curoc contends, the declarations would constitute the determination of a
    present right.

[35]

I
    do not agree. In my view, the first factor is not met. Assuming for the
    purposes of this appeal that the Employees were exposed to asbestos at the
    Walkley Yard work site, as alleged, it is not known whether any of the Employees
    will ever become ill as a result of that exposure or, if they do, whether they
    will commence legal proceedings. The first factor is not met because the
    proposed declarations concern possible future legal proceedings and relate to
    future or hypothetical rights.  This situation is precisely that anticipated in
Solosky
, at para. 16:  the dispute has yet to arise and may not arise. 
    At this point, the dispute is not real.

[36]

Moreover,
    in my view, the motions judge made no error by taking into consideration the
    possibility that the proposed declarations could affect the rights of third
    parties, namely, one or more of the Employees. While the Employees were
    identified in the statement of claim, they were not parties to the action and they
    were not before the motions court. If one or more of the Employees subsequently
    becomes ill and attributes their illness to the Incident, they may choose to
    take legal proceedings. Any declarations made about the Incident might have an
    impact on the rights of the Employees and it was not mere speculation on the
    part of the motions judge to recognize that.

[37]

Accordingly,
    this ground of appeal must also fail.

DISPOSITION

[38]

For
    these reasons, I would dismiss the appeal with costs to the City fixed at
    $5,000, all inclusive.

Released: October 15, 2015 (E.E.G.)

E.E. Gillese
    J.A.

I agree Gloria Epstein J.A.

I agree Lois Roberts J.A.





[1]
Mr. Cuconatos name was spelt in different ways in the materials before this
    court.  I have used the spelling of his name as it appears in his affidavit.



[2]
60 hours x $85 per hour = $5,100, but the total amount claimed for
    administrative costs in Curocs cross-motion was $5,200.


